March 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    GEORGE HOWARD GIBBS, Appellant

NO. 14-12-00813-CV                          V.

                       SONYA HONG GIBBS, Appellee
                     ________________________________

        Today the Court heard the parties joint motion to reverse the order signed
by the court below on August 1, 2012. Having considered the motion and found it
meritorious, we order the judgment REVERSED AND REMAND the cause to
the trial court for proceedings in accordance with this Court's opinion.
     We further order that all costs incurred by reason of this appeal be paid by
Appellant, George Howard Gibbs.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.